OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                AUSTIN




HonorrEle 1. A. Wood8
Stat6 Superintendent of Publlo       Inatruotfon
Auath, TWa8

Daar 81~:




            Wa have reeelvad
whiah po    lak   tha opiaion                    nt     upon the above
oaptltonad question.

                                                 ont Rural hid Bill
(Aotr 194l. 47th                                 8. Mb), provldaa
ror high aohool t                               II, reads in part ma
iollana1
                                              tuition    dd aa
                                                Pup118 trana-
                                         II orphan8 home or
                                         IU.A~ 8ohool.e"
                                        opinion Ho. O-762 that
                                       iat  OPphana&a in woo0 ra-
                                       01 Dlatrlet  a a dthat lmh
                           are lntltled to reselva a publio frao
                           a aohoola maintalnbd by tha Waao fn-

                       utaet, thrrofore, ua are oonfront*d with
                       ar the %IOObdapendent   Sohool Dlatrleti
oosae wlthln      the tmwm of the Aot ea a dlatrlot   entitled  to
raoelve aid.

            $eotion    I, Artlola I oi the Aob sata out tha aoho-
laatlo   population    bracketa oi the aahool diatriobm uhioh an
Eoaorablr      L. A. Wood*, P8ga 2


to reoeive       banerlta         under          tha Aot.           said    eootlon    r ea d8 le
rollowb t
               nSaotloa          1.    ?oholaatlo              Populatlon        Of The
        Dietrlotr          Otate rid wider the provlnlo~e of thlb
        Aot shall         be dlatrlbutad in mush l my as to aa-
        alat lll aohool dietrlote           whloh hsvr not rower
        tlmn tnnty       (20) nor aoro t&n ilro hundred (500)
        orlglnal     lma er eteU     loholaetlor    within the ,gadea
        oleeel2la4     to k taughti rraal~             la the dietrlot
        rrtor traorrerb out, and ooneoli 2 &ted end/or rural
        hlg4 lohoel distriot8          whioh hato en rvrrega oi
        not more than two hundnd (200) loholartlor                 or
        laoh orIgIna        Urtriot     oaapoalag tha ooaaolldatad
        rad/or     rum1 high lohool dlatrlot           uaitj provided
        that the maximum llaltatlona             be to loholaatlo     pop-
        u la tio    topn lllglbllit~     haraia rat forth shell
        not appl for rn~ ty a oi aid to any lohool blr-
        trio: w4i oh in nine P9) allra or aoro in length
        or oontalna rortr-eight           (48) bquara ml188 ot ter-
        rltory or more, provided thara la not looat~d In
        auoh dletrl?t       an lnoorporatod       oi8y or tam Iufing
               pulation of xwa~ than thlrtpait             huadnd
        t&)        InRa,bItant8, aooording to thb lrbt pro-
        ordlng I’mdorm COILIUI. Diatrlotr              ralntrlnlng    a
        bohool a8 homa an& bring            1088 t4aa ba werage
        or oao (1) rnoltrratod         mholaetlo     ,WP   rquan allo
        IN linapt          rm0        bm         61taiwr        ba0iba8i0        rrqtipe-
        wnt mad (IPO rligiblr      toor 814 ior     odlf     one taroh-
        or unleee l gaogrephierl        brrl+r ‘naooroltater
        the opbreblon 0r two sohoole rdp the neJna moo
        In amid dlrtrlot,     luo hgaographIoi1        berrler    to
        k drtrrrinrd     by the 98rte     ikparfrrat       Oi IbhlOW
        tloa rubJeot to tha rpprerrl of the toIn                kgls-
        lrtlto  Adrlaory Oommittea.         Ii they    ma bhow budg-
        l$bry need thorofbr,all other dirtriotr 48~11~
        lbbb thrn maid mUdmum boholabtlo roqulMnt,
        lball ba eligible     for o@y t.uItIon end tranrportr-
        tlon rid to tba n~araat SoOm.dltSd rohool on WIU-
        mwatad   boholartirr     whoa0 (6radbe BP6 not taogtd
        In auoh 6I6trl0%~             ’
               You will          not&            that      onii     thoib    dIbtrIot8      lb104
hrtr    not   fanr~thau           26       n&r    8oro      tb;ra    $30    OP1451ilalontamerotod
boholabtlob are eligible  for aid with three lortaln lxoep-
tioar .  In other word8 the population raqulremont lb one 0r
Honorable L. A. Weodo, Page 3


the hOtOP    whloh datarmiM What&BP a ~04001 dlatriot      may re-
ooivo aid.1 3uah raquiramant muat br reud into all th othar
provlalons  oi the Aot to detarmlno whether the dlatrlot       la
lliglbls . This la olearl~ indloated by the rxorptlorrsumdo
in sootion 1 lmnediatal~   iollmlng    the 20-500 roqulrenant.
In other worddr,~a dibtriOt mat have a lo&labtio populatloa
0r rrcm 20 to 500 or ,lt met    ooab rlthin 0110 0r the lXOOp-
tiona to. ba lllgible.   The Taoo Independent k?ohool Di8trlot
hi8 0 SOhOibbtiO pOpUiatiOQ Or OtbT 11,ow                  8040188thi8,      Hid
it doer not oome within either of. the thrao rroaptlona.   It
18 OUP opinion that  this f8OtOP d1bqualifi.r  maid dibtPlOt,
ad it 18, therefore,    not ontitledto raoolrr aid undo? t40
Ao* r0r It8 raaldsnt   bo~olaatlbb. Opinion Ho. 04705.
            Wo hale    rlao       given barIoua oonaldrratlon  to the
wording  0r     thr baatIon       providing top high 804001 tuition   r&l.
mt   pUt,PdEtlng           $0   pUpi      rPOM   $11 OrphbfIb' hOBIb Pbadb      IS
roiim8 I




     pherio      8Oppu0aI.

             It ib i+OrWMk~;~OOk4tndb(L      b7 the FmOO Sohool Offi-
oialr that *trmaf~rrad         info” 84oyld be oonstruod to man
*tranrierrOd withinn or trenai~rred into the dlbtrlot             In ah@
rip8t Inatanm     rran other reationb       or the state OP other
atatom when the ahlldran oame to the orphanage.             With althar
or th.8. OOUbtPUOtiO~b       we oannot 8grW.       In the rim      1100,
a soholsatlo    In (L dietriot     OannQt ba tranrrrrnd     “with PII”
8uoh distrlot,      *~aDbfSPPOd      into" a8 uaad in our mhool
laws means tranaibrrad Sroza ow dlatrlotor oountf into an-
0-r     dlatrlotor oottnty,        Artloler  2695-2699, ~OFnOlt’b An-
aotata4 Citll Statutes.         Ia t40 rooond .plaoo. you will not Iso
t&t   t&m  0b0T0 quote6 pPOTiOiOEl roads thbt tuition ald Oh11
b@ gPM:Od       *M     rbOT0 806 OUta.       The     art Of sOOtiOn 1 Of
A~tlolo   IV uhioh proordas            8~04 prOTim P00 roads    18   follow8:
           l80~)0100 1. It I8 harebr lrprasbl~ protided
      that 8 aurrirlint  arnwnt bs funds sll~crtod bf
      thir hot  8hbll ba used ror the pa7wmt of high
      bOhOO3,    tuition    not    to rxooad ROTOU DOllSPS       and
      Mrtr Centa (yl.50) per pupil pr month, and in
      no lnetanoa shall more than firs (5) months tul-
      tlon 80 paid tor an7 one pupil on the oenau8 roll
Honorable L. .A. Wxxlo, Page 4


      ior lny on. oohool year.       Elrsh sohool tuition
      shall b@ Ddd 46OOrdine to thr DrOVi8iOllE or ifOUS4
        Ill R . 158. denma      Lmm. Rmulrr !?m~slon, ?orty-
      fourth~J..agislatur~. aa amend&, and          bJeot b th
        ImItetiono  snd r~striotlono     proPidr?In    thIs’*ot:
      In the event a raoolrlns      hiti oohook has it8      budg-
      et balanoeb uith !%lary k3iii there shall ba &e&tot-
      ed troa the Salary Aid grad        of suah oohool any
      •~OUZI*
           0r tuitio 0
                     n0ih 0t0
                            frd0rl4nth m ~a i0tr m0,
     and all ouoh oollootlono     ohs11 bo inoluded In the
     retentm oeotlon oi the State Aid applloetioi.
     Suoh revenuoo ohall lnoludo tha total tuition       ro-
     oolrod    for tho proooding lohool mar b7 ouoh o&ool
     dlotrloto.     Ia no wont   ohrll lp .Sltry   Aid ~01001
     reoo1to tultlon    al4 in anr amount uhioh, to&her
     with tha .?rlary Aid granted,     lxoosd the budgatarr
     mod a8 indioatbd bltho       apprwdl Stats Aid appll-
     Oltlono.     ~000ttin~ l0h 00r10    0
                                         r using
                                               to 80000   pt dd
     approved rats eo ths maxlmua tiount to be ohargod
     shsll not be ollgIbls     to r+oelrs Ctstm Sl& Wzool
     Tuition Aid ?unde.      . . .” (Emphaolo oupplled).
            It IO atstod    that high lohool tuition      ohall ba paid
rooordlng to tho prorlolona       of Rouse Bill No. 158, Aoto 44th
Log., R. 9. ha rxaalnatlon        of Row0 8111 Ro. 158 rovoelr
that  ouoh hot aathorlmo      tho trrtmfrr oi a high oohool 8tu-
dent from hi0 home dlotrlot       60 8nothar dlotrlot     Ron his grad0
18 not tough! id hia how dirtriot.           The ho8 spm&o in termo
Ot rooolrIng and 8etidLog WotrIdto        fart a0 the Rural Aid Bill.
Thooe prwlofono     tiraoludb, ua think, my oolutruotlon         *hioh
would authorize   paymont,to the ?froo Indopmdent !?ohool Dlo-
trlot of high rohool tultlon       tar resldont    ohlldron from the
oxvhrno go. Its io our oplnlon that the ~prorlsloa o? payment
Ot tuition   aid *a8 above wt ~wt*       lhhorlooo     ouoh rpent     on-
ly *her e l pupil.  io transfsrrad    frola ODOdlotrlot     f nto another
Uotrlot,    and not uhrro a rooldmt       loholootio’ of a dietriot
attends oohool ln hlo homo dirtriot.
            The mason glroa by the moo 4ohool otilolalo         ior
the oonotruotlon    whioh the7 plroo on tho provision in tho
rule that the Loglslature     will not ba preouwd to hato dono
l ~AJJO~OOO thing, llnoo oven without suoh prorlolon      the Aot
rOuld ooter l trensforOf ohlldrc~~ iron an orphonrge from
am dlstrlot     to another.   Such rul* Io 8x8 llomont*ry rule
Ot otatutory    aonotruotlon.    It is al.06 an olomnhrry   rule,
Ronoroble   L. A. Woods, Pago 5


howover’, that uhsrr the language uood lo olosr and anam-
blgaouo, thmo lo no neoosolty    tor oonetruotlon. 39 TM.
hr.   160.   -
           Xn view of tha foregoing you are rrspeottiully   ad-
tlaod that  the ‘Ye00 Indopondent ?o&ol ~lstrlot    lo not en-
titled  to hlgh oohool tuition   rid uader the Ziural Aid Law
for ohlldron oi tho ibthodlot    Orphanage of Eaoo who rttend
tho ‘raoo publio sohoolo.
            Ye do not doubt that the Paoo Independent Cohool
Dirtriot  lo in ne*d of State rid in addltloo to tht par orpl-
ta apportionment whioh it noslroo    ior the oduoatlon of ohild-
ran fropl tho orphmnagr. Roworor, we bsltere    that the 2ural
Aid Law leads itself   to no other oonstruotlon  than t&s one
uhloh us hare plaoed upon it.
                                     Very truly   yours
                                  ATTOBNBY
                                         CEZXERAL
                                               OF TXXAS